Name: Commission Regulation (EEC) No 519/83 of 4 March 1983 amending for the ninth time Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  trade policy
 Date Published: nan

 5. 3 . 83 Official Journal of the European Communities No L 58/5 COMMISSION REGULATION (EEC) No 519/83 of 4 March 1983 amending for the ninth time Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products refund concerned, other than in cases where such payment may be considered as final settlement ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community^ Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 16 (6) thereof, and to the corresponding provi ­ sions of the other Regulations on the common organi ­ zation of markets in agricultural products, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and to the corresponding provisions of the other Regulations laying down general rules for gran ­ ting export refunds on agricultural products, Whereas Article 21 of Commission Regulation (EEC) No 2730/79 (4), as last amended by Regulation (EEC) No 202/82 (s), provides that part of the refund is to be paid once proof is furnished that the product concerned has left the geographical territory of the Community ; whereas, for reasons of administrative efficiency, Member States should be allowed to defer payment of small amounts until final settlement of the HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 4 is hereby added to Article 21 of Regulation (EEC) No 2730/79 : '4. In cases covered by paragraph 1 where the amount to be paid pursuant to the said paragraph does not exceed 1 000 ECU, Member States may defer payment of such an amount until final reset ­ tlement of the refund concerned, other than in cases where the exporter states that he will not request payment of a further amount for this transaction . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 16 . 6 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 78 . (4) OJ No L 317, 12. 12 . 1979, p . 1 . 0 OJ No L 21 , 29 . 1 . 1982, p . 23 .